Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 9-20 are currently pending.

Response to Amendment
Amendments submitted 06-22-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The term “substantially” in claim 1, 15, and 20 is a relative term which renders the claim indefinite. The term “substantially” cannot be defined by the claim or provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2, 9-14, and 16-19 are rejected based upon their dependency to a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Degen (WO 2011036010 A1) in view of Boote (WO 2010032067 A1) and Schenkewitz (WO 2014020376 A1).

REGARDING CLAIM 1, as best understood, Degen discloses, a pane having an inner surface, and a coating that is arranged at least partially on the inner surface of the pane (Degen: [0012]; [0022]; [0051]), wherein a capacitive switching region is in each case electrically separated from the coating by at least one coating-free dividing line (Degen: [0016]) and is electrically connectable to a sensor electronics system (Degen: [0027-0028]; [claim 14]) and has a detection region for contactlessly detecting an object moved by a person in an activation region and a direction of movement thereof (Degen: [0026]), wherein the subregions are arranged at a coating-free distance from each other corresponding to a width of the dividing line (Degen: [0016]; [0051], [FIG. 2(6)], [FIG. 4(6)], [FIG. 5 (6)]), wherein the subregions only extend along a longitudinal axis that is parallel to one side of the inner surface (Degen: [FIG. 1(6)(3b)]; Figure 2 depicts subregions (2a, 2b, 3a, 3b)), and wherein the subregions are arranged parallel to one another (Degen: [FIG. 1 (3a, 3b, 3c), 2 (2a, 2b, 3a, 3c)]), wherein the detection region has a region that corresponds substantially to the inner surface (Degen: [0051] On the side of the glass pane (5) facing away from the electrically conductive layer structure, a button (16) with an area of 9 cm2 was produced in the area of the electrodes (2a) (3a) by the alternating field Figure 1(16) depicts a button a detection area as substantially corresponding to the inner surface, also see FIG. 2).
Degen does not explicitly disclose, wherein at least one of the subregions has a length along the longitudinal axis that corresponds to a length of said side of the inner surface; wherein the detection region has a shape of a rectangle and is implemented in a plurality of linear strip-shaped subregions, with each subregion having a shape of a rectangle.
However, in the same field of endeavor, Boote discloses, “electrode array 29 in more detail” (Boote: [0037] ); wherein the detection region has a shape of a rectangle can be observed (Boote: [FIG. 3a & 3b, 5a & 5b]); is implemented in a plurality of linear strip-shaped subregions can be observed (Boote: [FIG. 3a & 3b, 5a & 5b]); each subregion having a shape of a rectangle can be observed (Boote: [FIG. 3a & 3b, 5a & 5b]); [FIG. 5b(51) wherein at least one of the subregions has a length along the longitudinal axis that corresponds to a length of said side of the inner surface can be observed, electrode array rotated 90 degrees] , for the benefit of overcoming time-consumption, introducing ease of use, preventing film and electrode damage, and preventing short-circuiting (Boote: ¶’s[0011-0014]).
Please note that a mere change in shape or the alignment of subregions (alignment of subregions not supported in specification as originally disclosed), without unexpected results, is generally not considered patentable, as such is of ordinary level of skill in the art, and well known in the art (e.g., see (US 20170034875 A1) [fig. 2a(11)], [0122] fig. 2a depicts an alternative embodiment of the pane 100...the switch region 10 comprises a contact region 11, which is implemented approx. square (note that all squares are rectangles); [0019] the contact region can, in principle, have any shape...particularly suitable contact regions are implemented circular, elliptical, or drop-shaped. alternatively, angular shapes are possible, for example, triangles, squares, rectangles, trapezoids, or other types of quadrangles or polygons of a higher order). Also see ¶[0040] of the instant application as exemplary for disclosing that a variety of shapes can be employed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Degen to include rectangles taught by Boote. One of ordinary skill in the art would have been motivated to make this modification in order to overcome time-consumption, introduce ease of use, prevent film and electrode damage, and prevent short-circuiting (Boote: ¶’s[0011-0014]).
Degen in view of Boote does not explicitly disclose, wherein two adjacent subregions form two electrodes that are capacitively coupled to one another, and wherein one of the two adjacent subregions is coupled to ground potential and the other one of the two adjacent subregions is connected to an electric potential.
However, in a similar field of endeavor, Schenkewitz discloses, “[0002] ...Thereby they define at least one capacitive area between at least two of the plated metal surface electrodes; [0023-0025] The capacitor electrodes of the cylindrical capacitive sensor arrangement may be connected in various ways. In one embodiment, capacitors are formed by two adjacent capacitor surfaces. One of the adjacent capacitor surfaces of a capacitor is connected to a ground potential while the other one of the adjacent capacitor surfaces is connected to a voltage measuring input of a microprocessor...”, for the benefit of providing an improved capacitive sensor arrangement and method for electrically isolating electrodes against each other on a printed circuit board on which the motion detecting device is mounted; also see KSR A, C, and F.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Degen to include an electrode arrangement taught by Schenkewitz. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved capacitive sensor arrangement and method for electrically isolating electrodes against each other on a printed circuit board on which the motion detecting device is mounted; also see KSR A, C, and F.

REGARDING CLAIM 2, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 1, and further, Degen also teaches, the capacitive switching region is provided for generating an electric field that extends within the activation region (Degen: [0003] It is known that an arrangement of two electrodes creates an electric field through dielectric material.).

REGARDING CLAIM 8, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 1, and further, Degen also teaches, the detection region has a region that corresponds substantially to the inner surface (Degen: [0051]; Figure 1(16) depicts a button a detection area interpreted as substantially corresponding to the inner surface).

REGARDING CLAIM 9, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 1, and further, Degen also teaches, the activation region has a region parallel to and of the size of the inner surface and a width of 10 cm in the direction of the interior (Degen: [0014-0015]).
In this case "the sum of buttons" is interpreted as "the activation region".
In this case an "area of 10 cm^2" is interpreted as "10 cm width".
Figure 1, element 1 is interpreted as "the activation region having a region parallel to and of the size of the inner surface.

REGARDING CLAIM 10, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 1, and further, Degen also teaches, the capacitive switching region has a supply line region (Degen: [0053]; [0056]), a connection region (Degen: [0051]), and a surrounding region (Degen: [FIG. 7(1)]), wherein the supply line region is provided as an electrical connection between the detection region and the connection region (Degen: [0056]) and the connection region can be electrically connected to a sensor electronics system (Degen: [0056]).
In this case " In the edge area (4) of the glass pane (1), the contact areas (2c) (3c) were connected to flat conductors (10)" in interpreted as "a connection region".
In this case the region encompassing the detection region labeled element 1 in figure 7 is interpreted as the "surrounding region".

REGARDING CLAIM 11, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 1, and further, Degen also teaches, the capacitive switching region is provided for generating an electrical signal and/or the detection region includes a light source (Degen: [0031]; [0053]).

REGARDING CLAIM 12, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 1, and further, Degen also teaches, a capacitive sensor electronics system that is electrically connected to the detection region (Degen: [0056]), wherein the sensitivity of the sensor electronics system is selected such that the sensor electronics system outputs a switching signal upon detection of an object moved by a person in an activation region (Degen: [0026]).
In this case "switching area" is interpreted as the "detection region". In figure 1A of the application the switching region and the detection region over-lap.

REGARDING CLAIM 13, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 1, and further, Degen also teaches, an outer pane having an inner surface (Degen: [0022]; [0034]), and at least one intermediate layer that joins the inner surface of the outer pane areally to an outer surface of the inner pane and the capacitive switching region is provided for electrically controlling the optical transparency of the intermediate layer or of an electrochromic intermediate layer (Degen: [0057-0059]; Fig. 10).
Degen does not recite the terminology "the capacitive switching region is provided for electrically controlling the optical transparency of the intermediate layer or of an electrochromic intermediate layer". However, Degen does disclose electrochromic glass that can change from transparent to three different phases of opaque. It is the examiners assertion that one of ordinary skill in the art would logically infer that electrochromic elements need be provided an electrical current to change phases, thus implicitly disclosing providing electrical control.

REGARDING CLAIM 14, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 1, and further, Degen also teaches, applying a coating on an inner surface of a pane (Degen: [0022]; [0034]), and introducing at least one dividing line that electrically divides the coating into a plurality of capacitive switching regions and/or at least one surrounding region (Degen: [0016]).
In this case the surface of a pane where a conductive coating, adhesive coating, and cover pane are applied is interpreted as "an inner surface".

REGARDING CLAIM 15, as best understood, Degen in view of Boote and Schenkewitz: Limitations and motivations addressed, claim 1 (supra).
Regarding “installing the window pane in a vehicle of transportation for travel on land, in the air, or on water or as a built-in component in furniture, an appliance, or a building” see (Degen: [0051]).

REGARDING CLAIM 16, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 14, and further, Degen also teaches, the at least one dividing line is introduced by laser patterning or by mechanical or chemical ablation (Degen: [0035]).

REGARDING CLAIM 17, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 15, and further, Degen also teaches, the vehicle is a motor vehicle (Degen: [0015]).

REGARDING CLAIM 18, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 15, and further, Degen also teaches, the window pane is a windshield, a rear window, a side window, or a roof panel (Degen: [0051]).

REGARDING CLAIM 20, as best understood, Degen in view of Boote and Schenkewitz discloses, (Limitations and motivations addressed, claim 15 (supra)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Degen (WO 2011036010 A1) in view of Boote (WO 2010032067 A1) and Schenkewitz (WO 2014020376 A1) as applied to claim 15 above, and further in view of McCabe (US 20140285865 A1).

REGARDING CLAIM 19, as best understood, Degen in view of Boote and Schenkewitz remain as applied above to claim 15, and further, Degen in view of Boote and Schenkewitz do not explicitly disclose, the appliance is an electrical heater.
However, in the same field of endeavor, McCabe discloses, “The electrical raceways or bus-bars may be included in the heater pad such that they may contact to the fourth surface deposited bus-bars, thereby eliminating the need to dispense a conductive epoxy bus-bar at the rear surface of the rear substrate” (McCabe: [0199]); “For example, a common back plate or mirror holder may have a standard actuator attachment portion or ring, and may optionally include a common heater pad (or the heater pad may be provided or established on the rear or fourth surface of the reflective element assembly, as discussed below), and may include the electrical connectors integral therewith or molded thereon” (McCabe: [0203]), for the benefit of improving visibility and safety in the presence of ice or condensed water on a vehicle window.
In this case "a common heater pad (or the heater pad may be provided or established on the rear or fourth surface of the reflective element assembly, as discussed below), and may include the electrical connectors integral therewith or molded thereon" is interpreted as an electrical heating appliance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Degen to include a heater taught by McCabe. One of ordinary skill in the art would have been motivated to make this modification in order to improve visibility and safety in the presence of ice or condensed water on a vehicle window.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-21 under 35 USC §112(a) new matter have been fully considered and are persuasive.  The rejection of claims 1-21 under 35 USC §112(a) new matter has been withdrawn. 

Applicant's arguments regarding the rejection of claim 1 under 35 USC §103 have been fully considered but they are not persuasive.

The applicant has contended that the prior art of Degen (WO 2011036010 A1) discloses a “pushbutton as opposed to a contactless detection region”. The examiner respectfully disagrees.
As sited above and in the prior office actions of record, Degen (WO 2011036010 A1) discloses “[0026] In a further preferred embodiment of the invention, the buttons are capacitive buttons. The buttons can, however, also have inductive, thermal or all other sensor functions that are contactless…”, which is a teaching/contemplation/suggestion of incorporating a contactless detection region. Because the prior art of record disclose that which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Further, the applicant has contended that the prior art of “Degen fails to disclose, teach or suggest a detection region that has the shape of a rectangle and is implemented in a plurality of linear strip-shaped subregions, with each subregion having the shape of a rectangle”. However, the prior of Degen (WO 2011036010 A1) was not relied upon for disclosing the quoted limitations (however, Degen does disclose “a plurality of linear strip-shaped subregions, with each subregion having the shape of a rectangle”, see at least claim 1 where a plurality of linear strip-shaped subregions, with each subregion having the shape of a rectangle is clearly observable). Be-that-as-it-may, the applicant appears to be arguing a design choice. Absent a showing to the contrary, the claimed shapes/arrangement of shapes can be implemented in a plurality of shapes/designs/arrangements and arrive at the same solution/function (as disclosed by prior art (e.g., see (us 20170034875 a1) [fig. 2a(11)], [0122] fig. 2a depicts an alternative embodiment of the pane 100...the switch region 10 comprises a contact region 11, which is implemented approx. square (note that all squares are rectangles); [0019] the contact region can, in principle, have any shape...particularly suitable contact regions are implemented circular, elliptical, or drop-shaped. alternatively, angular shapes are possible, for example, triangles, squares, rectangles, trapezoids, or other types of quadrangles or polygons of a higher order. (Note: this art is of record though not relied upon for the rejection of claim 1.)) with no benefit or improvement resulting from the claimed arrangement of parts). In the absence of an unanticipated result, resulting in an improvement easily recognized by one of ordinary skill in the (paradigm shifting, affecting designs to follow), shapes, arrangements, duplication of parts, etc., is a design choice that is one of many options for one of ordinary skill in the art, and does not distinguish a claimed invention over the prior art. Because Boote (WO 2010032067 A1) ([0037] electrode array 29 in more detail…[FIG. 3a & 3b, 5a & 5b] wherein the detection region has a shape of a rectangle can be observed (Please note that a mere change in shape, without unexpected results, is generally not considered patentable, as such is of ordinary level of skill in the art, and well known in the art (e.g., see (us 20170034875 a1) [fig. 2a(11)], [0122] fig. 2a depicts an alternative embodiment of the pane 100...the switch region 10 comprises a contact region 11, which is implemented approx. square (note that all squares are rectangles); [0019] the contact region can, in principle, have any shape...particularly suitable contact regions are implemented circular, elliptical, or drop-shaped. alternatively, angular shapes are possible, for example, triangles, squares, rectangles, trapezoids, or other types of quadrangles or polygons of a higher order.) discloses that which is claimed, and the arrangement of parts claimed being one of many options without an improvement to the field of invention, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Further still, the applicant has contended that the prior art of Boote (WO 2010032067 A1) does not disclose “the subregions have a length along the longitudinal axis that corresponds to a length of said side of the inner surface,” and “the detection region has a region that corresponds substantially to the inner surface”, but discloses, extend over the entire surface of the switchable film. In response, it appears that the applicants are arguing against the references individually.  One cannot show nonobviousness or nonteaching by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was shown in prior office actions, Boote (WO 2010032067 A1) was only used to disclose a shape, which is again a design choice with (a mere change in shape, without unexpected results, is generally not considered patentable, as such is of ordinary level of skill in the art, and well known in the art.  Degen (WO 2011036010 A1) discloses a pane having an inner surface, and a coating that is arranged at least partially on the inner surface of the pane, wherein a capacitive switching region is in each case electrically separated from the coating by at least one coating-free dividing line and is electrically connectable to a sensor electronics system and has a detection region for contactlessly detecting an object moved by a person in an activation region and a direction of movement thereof, and Boote (WO 2010032067 A1) discloses the shape/design choice. Therefore, Degen (WO 2011036010 A1) in view Boote (WO 2010032067 A1) still teaches the features for which it was cited.

More further still, the applicant has contended that the motivation to combine Degen (WO 2011036010 A1) and Boote (WO 2010032067 A1) is an opinion of the examiner. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case, the motivation to combine came from within the prior art, (Boote: ¶’s[0011-0014]). Because the motivation is not the opinion of the examiner but quoted from the prior art, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Applicant’s arguments with respect to the prior art not disclosing the newly amended features have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.

Lastly, as a whole, it appears that the contentions of the applicant are design choices (e.g., shape, length, arrangement) while not introducing an improvement or benefit over the combined prior art. Upon combining the prior art disclosed herein (and prior office actions) one of ordinary skill in the art would arrive at the same or parallel invention as the applicant, all while not providing a new benefit or improvement. Please note that a mere change in shape, design, arrangement, in the absence of unexpected results resulting in an improvement, is generally not considered patentable, as such is of ordinary level of skill in the art, and well known in the art (e.g., see at least applicant’s own prior art (us 20170034875 a1) [fig. 2a(11)], [0122] fig. 2a depicts an alternative embodiment of the pane 100...the switch region 10 comprises a contact region 11, which is implemented approx. square (note that all squares are rectangles); [0019] the contact region can, in principle, have any shape...particularly suitable contact regions are implemented circular, elliptical, or drop-shaped. alternatively, angular shapes are possible, for example, triangles, squares, rectangles, trapezoids, or other types of quadrangles or polygons of a higher order).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663